JUSTICE CASTILLE
DISSENTING.
I dissent. I believe that the Majority is correct in that this matter, and similar election matters, should proceed in an orderly manner through the appellate process, and the Commonwealth Court is the proper tribunal wherein which to appeal the trial court’s clearly erroneous decision. However, we should not ignore the reality of the impending primary election date.1 By failing to address this matter at this time, the Majority directly imposes an extreme disservice to the candidates who are vying this primary election. Even of greater moment is the potential nullification of the most sacred and foundational aspect of our democratic process, the right to vote and the right to have one’s vote counted. If ever there were a proper use of this Court’s inherent supervisory powers, 42 Pa.CS § 726, this is that moment. I would accept this matter at this time and would dissolve the stay improvidently granted by the trial court.

. This matter is presently before this Court Friday, May 16, 2003. The primary election is Tuesday, May 20, 2003.